Citation Nr: 1637371	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 11-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for residuals of a back injury, diagnosed as minimal anterior wedge compression of the lower thoracic vertebrae. 

2. Entitlement to service connection for service connection for right lower extremity sciatica associated with residuals of a back injury. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for bilateral tinnitus. 

5. Entitlement to service connection for a bilateral visual deficit.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the February 2015 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in September 2016. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled. Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to increased rating in excess of 50 percent disabling for residuals of a back injury, the Veteran requested a withdrawal of this appeal.

2. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for right lower extremity sciatica, the Veteran requested a withdrawal of this appeal.

3. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran requested a withdrawal of this appeal.

4. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for bilateral tinnitus, the Veteran requested a withdrawal of this appeal.

5. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for a bilateral visual deficit, the Veteran requested a withdrawal of this appeal.

6. Prior to the promulgation of a decision in the appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, the Veteran requested a withdrawal of this appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to entitlement to an increased rating in excess of 50 percent disabling for residuals of a back injury have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for right lower extremity sciatica have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for bilateral tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for a bilateral visual deficit have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6. The criteria for withdrawal of an appeal regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In a September 2016 statement, the Veteran, through his representative, requested to withdraw all pending appeals before the Board. Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues. Accordingly, the Board does not have jurisdiction to review the claims on appeal, and they are dismissed. 




ORDER

The appeal of entitlement to an increased rating in excess of 50 percent for residuals of back injury is dismissed. 

The appeal of entitlement to service connection for right lower extremity sciatica is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for bilateral tinnitus is dismissed.

The appeal of entitlement to service connection for a bilateral visual deficit is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression is dismissed.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


